Title: From George Washington to Brigadier General William Maxwell, 5 October 1778
From: Washington, George
To: Maxwell, William


          
            Sir
            Head Quarters [Fishkill] 5th Octob. 1778
          
          In a letter from Genl Gates of yesterdays date, I received the following intelligence—“Two Sailors belonging to Cape Cod—who made their escape from the prison ship last monday night, arrived here—they declare that the british fleet of Men of War, sailed ten days ago, in quest of the french fleet”—An event of this importance I think would not have escaped your notice—and I hope the report is groundless—but I desire you will use every means in your power to investigate the truth—and give me the earliest information whether any considerable naval movement has taken place—or whether the fleet still remains in port.
          Genl Gates farther informs me that an epidemical Distemper is said to prevail in Byrons Squadron—which causes great mortality and desertion—this is a matter which demands the strictest scrutiny we are well assured that Byrons crews are in very ill health—if there is any reason to suspect that their disorder is contagious—it will be necessary to make the deserters from the Fleet and Staaten Island undergo a kind of quarantine—you will be so good as to communicate the best intelligence you can obtain on this head.
          Be pleased to send Major Howells Reports to me as they arrive—and forward the inclosed to him with dispatch. I am &c.
        